Citation Nr: 0936438	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  05-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial compensable rating for otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral hearing loss 
and otitis media, effective October 14, 2003.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's 
bilateral hearing loss has been manifested by no more than 
auditory acuity level I in each ear.

2.  Since October 14, 2003, the effective date of service 
connection, there has been no objective medical evidence of 
middle ear infection, to include suppuration or aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met since October 14, 
2003, the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 
(DC) 6100 (2008).

2.  The criteria for an initial compensable rating for otitis 
media have not been met since October 14, 2003, the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.85-4.87a, DC 6200 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claims for increased initial ratings for his 
hearing loss and otitis media arise from his disagreement 
with the initial ratings assigned following the grants of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records, and afforded him 
multiple VA examinations with respect to these claims, most 
recently in August 2008.  There is no indication that the 
disabilities have worsened in severity since the date of the 
most recent VA examination.  The Veteran has not indicated 
that he has received private treatment for his hearing loss 
or otitis media.  The Board thus concludes that there are no 
additional treatment records outstanding.  In addition, the 
Veteran was offered the opportunity to testify before the 
Board but he declined that offer.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2008).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results do not meet the numerical criteria for 
such a rating, and thus his hearing loss will be rated by the 
usual method only.

Treatment records dated in April 2003 show that the Veteran 
underwent private audiological evaluation after complaining 
of difficulty hearing.  However, this examination is 
inadequate for VA purposes.  Pertinent regulations require 
that an examination for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.  As the examination does 
not contain Maryland CNC controlled speech discrimination 
results, the examination is inadequate and the scores 
contained therein may not be used in evaluating the Veteran's 
entitlement to an increased initial rating.

The Veteran initially underwent VA audiological examination 
in August 2004.  At that time, the Veteran complained of 
greatest difficulty hearing in background noise.  Audiometric 
examination yielded invalid results, due to the Veteran's 
failure to cooperate.  The examiner noted that speech 
reception thresholds were obtained at 30 - 35 decibels 
bilaterally, but that did not comport with pure tone 
thresholds were obtained at 55 - 70 decibels.  In addition, 
pure tone thresholds were noted to be inconsistent with the 
Veteran's ability to understand the examiner during the 
interview, with and without visual cues.  Therefore, the 
response reliability was judged to be poor.

The Veteran next underwent VA audiological examination in May 
2005.  He at that time reported difficulty hearing in noisy 
situations and with understanding speech.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
40
LEFT
35
40
40
50
40

The averages were 37.5 in the right ear, and 42.5 in the left 
ear.  Speech recognition ability was 92 percent in the right 
ear, and 94 percent in the left ear.  

There is no audiometric data dated after the May 2005 
evaluation until August 2008.  On VA examination in August 
2008, the Veteran reported that he experienced difficulty 
hearing in general conversational situations.  He stated that 
he felt as though his hearing was getting worse.  Audiometric 
examination, however, was again determined to yield invalid 
results.  Initial response to speech was at 90 decibels for 
each ear (with positive Lombard sign) under insert earphones.  
The Veteran, however, would not repeat spondee words or 
acknowledge the examiner at that level.  The Veteran was 
reinstructed, and audiometric examination was again 
attempted, this time using traditional headphones.  The 
Veteran again would not respond to questions at 90 decibels.  
The Veteran was reinstructed with normal conversational 
voice, and an additional attempt at audiometric testing was 
made in the booth without the use of headphones.  The Veteran 
then attempted to repeat the spondee words, with half-word 
responses obtained at levels as low as 20 decibels in the 
right ear, and 25 decibels in the left ear.  This was felt to 
most likely be the Veteran's speech awareness level.  He was 
again reinstructed, with no change in the consistency of his 
responses.  Based upon the Veteran's performance, the 
examiner determined that word recognition could not be 
reliably assessed, and testing was abandoned.  The findings 
were deemed not suitable for adjudication purposes.

Due to the Veteran's failure to cooperate with VA examiners, 
valid audiometric data was obtained on only one occasion, in 
May 2005.  Thus, the May 2005 data is the only data the Board 
has available in rating the Veteran's claim for an increased 
rating.  The duty to assist is not a one-way street.  If a 
Veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Given the Veteran's failure to cooperate on two out 
of the three occasions on which he was scheduled for VA 
examination, the Board concludes that a remand for an 
additional attempt at audiometric examination would serve no 
useful purpose.

The average pure tone threshold of 37.5 decibels in the right 
ear, along with a speech discrimination rate in the 92 
percentile warrants a designation of Roman Numeral I under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 42.5 decibels, along with a speech 
discrimination rate in the 94 percentile similarly warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where each ear 
is Roman Numeral I, the appropriate rating is 0 percent under 
Diagnostic Code 6100.  

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's ear hearing loss, 
but findings supporting a higher rating have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's capacity for employment.  While the Veteran has 
long been unemployed, there is no indication that his hearing 
loss renders him unfit for any type of employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Based upon the only valid audiometric test results dated 
during the pendency of the appeal, the Board finds that since 
October 14, 2003, when service connection became effective, 
the Veteran has not been entitled to a compensable rating.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Otitis Media

The Veteran's chronic otitis media is rated noncompensably 
disabling under 38 C.F.R. § 4.87, DC 6200.  Diagnostic Code 
6200 provides for a single maximum 10 percent rating where 
the condition is manifested by suppuration (formation of pus) 
or aural polyps.  Hearing impairment and complications such 
as labyrinthitis, tinnitus, facial nerve paralysis, or bone 
loss of skull, are rated separately.  38 C.F.R. § 4.87, DC 
6200.  

The Veteran asserts that he frequently experiences ear pain, 
such that he is entitled to a compensable rating for his 
otitis media.  Significantly, the Veteran has not contended 
that his ears drain.  A review of the record reflects that 
since October 2003, when service connection became effective, 
the Veteran has not been diagnosed with active otitis media.  
Private treatment records dated in December 2002 and 
thereafter show that the Veteran's ear pain is related to 
left Eustachian tube dysfunction rather than to middle ear 
infection.  There is no indication that his Eustachian tube 
dysfunction is related to his history of otitis media.  VA 
medical records do not show findings or diagnoses of active 
otitis media.  

The Veteran underwent VA examination of his ears in May 2005 
and August 2008.  At the time of the May 2005 examination, 
the Veteran reported a history of ear infections as a 
teenager, and an in-service ear infection that lasted for 16 
months.  He had several treatments in service, including 
antibiotics, but no surgery or PE tube insertion.  He stated 
that when his brother was killed in 1973, he flew home and 
experienced a tremendous amount of pain in his ears during 
the flight.  A local physician inserted a PE tube in order to 
drain the left middle ear.  Since then, the Veteran reported 
a history of sharp earache lasting a minute or so, 
predominantly in the left ear.  Physical examination revealed 
normal right and left auricles, ear canals, and tympanums, 
with the tympanic membranes intact.  On the left however, the 
posterior half of the tympanum was flaccid and monomeric and 
plastered over the head of the stapes, as a result of in-
service ear infection.  The Veteran was able to autoinflate 
himself and he felt a slight pain on doing so.  Tuning forks 
were positive Rinne for both ears.  There was no evidence of 
suppuration or aural polyps.

On examination in August 2008, the left tympanic membrane was 
noted to be intact but scarred on the posterior half.  The 
left and right ears were otherwise normal, with no evidence 
of mastoid disease.  There was no evidence of suppuration or 
aural polyps.

A 10 percent evaluation for otitis media is only warranted 
during suppuration or with aural polyps.  The Veteran's chief 
complaint is ear pain.  That pain, however, has been 
determined to be related to Eustachian tube dysfunction 
rather than to active otitis media.  Significantly, the 
Veteran has not complained of suppuration, or active ear 
infection since service connection became effective.  As 
throughout the pendency of the appeal there has been no 
evidence of suppuration or aural polyps, the Board concludes 
that an initial compensable rating for otitis media is not 
warranted.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's otitis media, but 
findings supporting a higher rating have not been documented.  
In addition, it has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the Veteran's 
capacity for employment.  Indeed, the record does not reflect 
a single diagnosis of otitis media since he underwent 
bilateral tympanotomy with tube insertion in May 1995 for 
bilateral mucoid otitis media with marked secondary hearing 
loss.  For these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
October 14, 2003, when service connection became effective, 
the Veteran's otitis media has warranted no more than a 0 
percent rating.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

An initial compensable rating for otitis media is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


